DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on September 27, 2021 has been fully considered. The amendment to instant claim 1 is acknowledged. The support for the amendment is found in instant specification ([0072], [0073], [0102] of instant specification). In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended, instant claim 1 recites the modified oilyphenylene ether having (meth0acrylate as terminal group. However, instant claim 11 recites said polyphenylene ether being modified with a vinylbenzyl or (meth)acrylate group, i.e. appears to be broader than instant claim 1.

6.  As currently amended, instant claim 1 recites the crosslinking agent including triallyl isocyanurate only. However, instant claim 13 recites a Markush type listing of possible crosslinking agents, and instant claim 1 does not provide an antecedent basis for said crosslinking agents.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.  Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 12 recites limitations already present in the amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-2, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katayose et al (US 5,218,030) in view of Yin et al (US 2014/0275377) and  Timberlake et al (US 2010/0292376), as evidenced by Triphenyl Phosphate flyer, 2013.

9. Katayose et al discloses a curable polyphenylene ether resin composition comprising:

b) 2-60%wt, based on the total weight of components a) and b), of  triallyl isocyanurate (col. 5, lines 39-42, as to instant claim 13) and
c) 1-50%wt, preferably 2-30%wt of a fire retardant (col. 11, lines 36-42), specifically triphenyl phosphate (col. 10, lines 59-62);
d) 0.1-50%wt of an auxiliary fire retardant (col. 11, lines 58-67) and
e) 0.1-10%wt of a peroxide initiator (col. 13, lines 3-7, as to instant claim 15).

10.  Thus, the combination of the curable polyphenylene ether and the triallyl isocyanurate of Katayose et al appears to correspond to the radically polymerizable compound as claimed in claim 1, and the triphenyl phosphate appears to correspond to the soluble phosphorus compound of instant claim 1.

11. As evidenced by Triphenyl Phosphate flyer, triphenyl phosphate comprises 9.5%wt of phosphorus (see the flyer). Given the triphenyl phosphate is used in the composition of Katayose et al in preferable amount of 30%wt, therefore, the composition will intrinsically and necessarily comprise, or would be reasonably expected to comprise about 2.85%wt of phosphorus atom ( as to instant claim 1).

Katayose et al is having excellent dielectric properties such as  low dielectric dissipation factor (col. 18, lines 21-26) and is used in electronics for making prepregs and  laminates (col. 19, lines 61-65; col. 24, lines 20-30).

13. Though Katayose et al discloses the curable polyphenylene ether resin being modified with allyl groups as the ethylenically unsaturated curable groups, Katayose et al does not recite said curable polyphenylene ether resin being modified with methacrylate group and said curable polyphenylene ether resin having Mw of 500-5000 and 1-5 of the methacrylate groups.

14. However, Yin et al discloses a dielectric material used in prepregs, comprising:
i) 40-80 pbw of a polyphenylene ether resin of Formula (I) below, having Mw of 1000-7000 (Abstract, [0009], [0010]):


    PNG
    media_image1.png
    166
    767
    media_image1.png
    Greyscale

Formula (I)

ii) 40-80 pbw of a triallyl isocyanurate ([0028], [0042]) and 
iii) about 20 pbw of phosphorus flame retardants (Tables 2, 5; [0031], [0043]) and
iv) a peroxide (Table 5),

The curable polyphenylene ether resin of Formula (I) above appears to have two methacrylate terminal groups (as to instant claims 10, 11).

15. Since both Katayose et al and Yin et al  are related to curable polyphenylene ether-based compositions comprising  terminally unsaturated polyphenylene ether resin, triallyl isocyanurate, phosphorus-based fire retardants, used for making prepregs and laminates, and thereby belong to the same field of endeavor, wherein Yin et al  discloses the use of the methacrylate-terminated polyphenylene ether having Mw of 1000-7000 and two methacrylate end groups, providing the compositions with excellent dielectric properties and low moisture absorption, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Yin et al  and Katayose et al, and to use, or obvious to try to use the methacrylate-terminated polyphenylene ether of Yin et al  as the curable polyphenylene ether resin having ethylenically unsaturated group (component a)) of Katayose et al, so to prepare a composition having excellent dielectric properties as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where In re Ruff 118 USPQ 343 (CCPA 1958). 

16.  Katayose et al does not recite the composition further comprising a phosphine oxide-based flame retardant having formula (13) of instant claim 1 as the component d).

17.  However, Timberlake et al discloses a flame-retardant resin composition comprising:
A) a base resin, specifically polyphenylene oxide-series resin, vinyl-series resin  or styrenic resin ([0025]) and
B) 10-30%wt, based on the weight of the composition, of an organophosphorus compound comprising the unit having the following Formula (III) below:

    PNG
    media_image2.png
    192
    479
    media_image2.png
    Greyscale

Wherein R1 and R2 are aryl ([0014]), specifically, the compound of the formula (X) below ([0033]):

    PNG
    media_image3.png
    241
    428
    media_image3.png
    Greyscale

C) further flame retardant adjuvant material including phosphorous-based ([0040], [0017]).

18. Timberlake et al teaches that the phosphine-oxide compounds of formula (III) above are highly effective flame retardants for the thermoplastic and thermosetting resins ([0013], [0025]).

19. Since both Timberlake et al and Katayose et al are related to flame retardant compositions comprising phosphorous-based flame retardants and polyphenylene oxide-based resins, and thereby belong to the same field of endeavor, wherein Timberlake et al explicitly recites the organophosphorus compounds of formula (III) above providing excellent flame retardant properties to the resins including polyphenylene oxide-series resins, therefore, based on the combined teachings of Timberlake et al and  Katayose et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the organophosphorus compounds of formula (III) above as the flame retardant  Katayose et al in view of Yin et al , so to further improve the flame retardant properties of the composition of Katayose et al in view of Yin et al  as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). 

20.  The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(D) Applying a known technique to a known 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

21.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts of the triphenyl phosphate (component c)) and the organophosphorus compound of formula (X) (component d)) in the composition of Katayose et al in view of Yin et al  and Timberlake et al, and further the relative amounts of the curable polyphenylene ether resin and triallyl isocyanurate (components a) and b)) in the composition of Katayose et al in view of Yin et al  and Timberlake et al, so to obtain the final composition having a combination of a desired level of flame retardancy and a desired cross-linking degree, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Katayose et al in view of Yin et al  and Timberlake et al comprises 10-30%wt of the organophosphorus compound Formula (X) above and  2-30%wt  of the triphenyl phosphate.

23.  Given the composition of Katayose et al in view of Yin et al  and Timberlake et al comprises 10%wt of the triphenylene phosphate and 10%wt of the organophosphorus compound of formula (X) above, therefore, the proportion of the organonophosphorus compound of formula (X) will be 50%wt based on the total of the triphenyl phosphate and the organophosphorus compound of formula (X) above (as to instant claim 1). Given the composition of Katayose et al in view of Yin et al  and Timberlake et al comprises 10%wt of triphenyl phosphate and 30%wt of the organophosphorus compound of formula (X) above, therefore, the proportion of the organonophosphorus compound of formula (X) will be 75%wt based on the total of the triphenyl phosphate and the organophosphorus compound of formula (X) above (as to instant claim 1).

24. The compound of formula (X) above,  p-xylylene bisphenylphosphine oxide, is the same compound as the Phosphine oxide compound represented by formula (13) as claimed in instant invention and as specified in instant specification as having melting point of 330ºC (p. 63, lines 4-6 of instant specification). Therefore, the compound of formula (X) above,  p-xylylene bisphenylphosphine oxide of Katayose et al in view of Yin et al  and Timberlake et al will intrinsically and necessarily have melting point of 330ºC as well, and in any case higher than 280ºC as well (as to instant claim 2). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25. Given i) triphenyl phosphate is used in amount of 10%wt (Table 8 of Katayose et al); ii) the triphenyl phosphate comprises 9.5%wt of phosphorus atom (see Triphenyl Phosphate flyer); iii)  p-xylylene bisphenylphosphine oxide is used in amount of 10%wt ([0016] of Timberlake et al, and iv) the  p-xylylene bisphenylphosphine oxide comprises 12% of phosphorus atom ([0060] of Timberlake et al), therefore, the total amount of phosphorus atom based on the composition, or “whole organic component”, i.e. as defined in instant specification ([0059] of instant specification), will be:
10x0.095 + 10x0.12= 0.95 + 1.2=2.15%wt (as to instant claim 1).

26. Since the composition of Katayose et al in view of Yin et al  and Timberlake et al is substantially the same as that claimed in instant invention, i.e. comprises the same modified methacrylate-terminated polyphenylene ether, a triallyl isocyanurate cross-linking agent, and both a soluble triphenyl phosphate and a phosphine oxide of formula (X) above as the flame retardants, in relative amounts that are either the same as those claimed and disclosed in instant invention, or having ranges overlapping with those claimed and disclosed in instant invention, therefore, the cured product of the composition of Katayose et al in view of Yin et al  and Timberlake et al would be reasonably expected to comprise, the properties, including a dissipation factor at 1GHz,  that are either the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well. Where the claimed and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

27. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components in the composition of Katayose et al in view of Yin et al  and Timberlake et al, including the relative amounts of the phosphoric acid ester and the phosphine oxide of formula (X) above present in the composition of Katayose et al in view of Yin et al  and Timberlake et al, so to produce the final composition having a desired combination of properties, including flame retardancy, cross-linking degree and dissipation factor as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

28. It is further noted that instant specification does not provide a sufficient evidence of criticality in using the combination of the phosphine oxide of formula (13) and the soluble phosphorus compound in the relative amounts as claimed in instant invention. 
On the other hand, Timberlake et al discloses the use of 10-30%wt of an organophosphorus compound of formula (X) above in 
polyphenylene oxide-series resin, vinyl-series resin  or styrenic resin ([0025]).
Therefore, the composition of Katayose et al in view of Yin et al  and Timberlake et al comprising 10-30%wt of the phosphine oxide of formula (X) would be reasonably expected to comprise the value of dissipation factor  that is either the same as that claimed in instant invention, i.e. 0.0015 or less, or having a ranges overlapping with that as claimed in instant invention as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.



Response to Arguments
29.  Applicant's arguments filed on September 27, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764